DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 61-79 are pending in the application.  
Priority
	This application is a U.S. National Stage entry of PCT/US2018/022357, filed 03/14/2018, and claims priority benefit of foreign application EP17382128.1, filed 03/14/2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds capable of blocking TCR-Nck interaction and methods for treating a disease associated with abnormal activation of T cells or TCR-Nck interaction, are novel and unobvious over the prior art.  The closest prior art is WO 2004/002483 A1 (cited previously).
The reference (at p. 46) discloses the compound
    PNG
    media_image1.png
    139
    118
    media_image1.png
    Greyscale
, which is a synthetic intermediate.  One of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compound with an expectation of forming an effective pharmaceutical composition.  In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 61-79, renumbered 1-19 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625